DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Montemagno et al. (US 2003/0015807– hereafter ‘807).
‘807 discloses a nanosyringe array (Abstract) that for claim 1 includes the following limitations: 
“A device”: ‘807 discloses a micro-injection device ([0044]; [0022]).  
“a cell trap comprising a plurality of micro-chambers, each micro-chamber configured to hold a cell”: ‘807 discloses a plate (plate 440; Fig. 4; [0038]) that includes structures such as cavities to hold a cell ([0039]).  
“a manipulator array comprising a plurality of manipulators, each manipulator is in spatial communication with a respective micro-chamber, wherein each manipulator comprises a needle, a stage, and an actuator, wherein the needle is mounted to the stage, and the actuator of each manipulator is operable to apply force to the respective stage in a direction to move the needle to penetrate a cell in the respective micro-chamber”: ‘807 discloses a nanosyringe array (Fig. 6; [0044]) that is mounted on a silicon substrate (i.e. the stage) with an actuator that can move the syringe in the x, y and z-axis.  Also, ‘807 discloses an array of nanosyringes (i.e. the manipulator).  
For claim 2, ‘807 discloses moving the nanosyringes in multiple directions ([0044]). 
For claim 3, the array of ‘807 would have sub-arrays, i.e. individual rows of the array (Fig. 7; [0024]).  It should be further noted that, in light of the specification, the sub-array does not have a specific definition or a disclosure of the structural aspects that would indicate how this is different from the prior art.  Therefore, it has been interpreted as a section or slice of the larger array. 
For claim 4, the needles of the sub-array of ‘807 would have three sides ([0024]; Fig. 7).  
Therefore, ‘128 meets the limitations of claims 1-4.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Montemagno et al. (US 2003/0015807– hereafter ‘807) in view of Miller et al. (WO 01/77001 A2 – hereafter ‘001).  
For claim 6 and 7, ‘807 differs regarding an interconnect connected to the actuator and a plurality of actuators that are connected to a plurality of interconnects.  It should be noted that interconnects are conventional within the electrical arts and would have been obvious to one of ordinary skill in the art at the time of filing to include within ‘807 as a means for supplying power to each actuator.  
For claims 6 and 7, ‘001 discloses an apparatus for tilting a platform (Abstract) using microelectromechanical actuators that includes an interconnect wiring (interconnect 94) between a contact pad (pad 92) and the actuator (actuator 44;  page 31 lines 9-24).  
Therefore, it would have been obvious to one of ordinary skill in the art to include the interconnects of ‘001 within ‘807 in order to apply a voltage to the actuator (page 31 liens 9-16).  
For claim 9, the interconnect of modified ‘807 is being interpreted as being located at a side of the manipulator array.  
For claim 11, the interconnect of modified ‘807 is being interpreted as being located at the periphery of the manipulator.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  for claim 8, the prior art fails to teach or fairly suggest where the interconnect comprises a local interconnect, a transitional interconnect and a universal interconnect, wherein the universal interconnect is connected to the transitional interconnect, and the transitional interconnect is connected to the local interconnect.
Claims 12-14 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: for claim 12, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a manipulator array that includes a substrate; a plurality of manipulators arranged on the substrate, each manipulator comprising a needle, a stage, a tether, and an actuator, wherein the needle is mounted to the stage, the stage is connected to the actuator by the tether, and the actuator is operable to apply tension in at least one axis to actuate the stage in a direction to manipulate the needle; and a plurality of sub-arrays, each sub-array comprising a portion of the plurality of manipulators, and interconnects formed on each side of each sub-array, wherein the plurality of sub-arrays are arranged together on the substrate with at least a portion of the interconnects located at a periphery of the manipulator array.
Clams 13, 14 and 16-24 would be allowable for the same reasons as claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s amendments and remarks are found persuasive and the previous rejection under 35 U.S.C. 102a1 and the Obvious-Type Double Patenting rejection have been withdrawn.  
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, 9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799